Lowe, J.
1. Tax sale: purchase by counties. It has been the policy of the State to intrust the levy and collection of its revenue to the agency of the several counties. They are clothed with power to assess and collect a tax for State and county purposes, and for such other objects as may. be authorized by law. In case default is made in the payment of said taxes within the time prescribed, it is made their duty to sell such lands as may prove delinquent (through the agency of their several treasurers), to the highest bidder, that is, to the person who offers to pay the amount due on any parcel of land for the smallest portion of the same.
The relations which counties, as municipal corporations, sustain to the State and their own inhabitants, is of a fiduciary nature. The duties required and the responsibilities imposed, in the matter of assessing and collecting taxes, are such as to render it inexpedient, not to say unwise, and against the purpose and policy of the revenue law of the Code of 1851 (under which the land in controversy was sold for taxes), to allow counties to traffic in the purchase and sale of tax titles, in the absence of an express statute authorizing the same.
They are intermediate agencies between the State and the people, created for civil and political purposes; and whilst *396it would be competent for counties to buy and hold real éstate, as a means to an end in effecting or carrying out the objects of their creation, it would not be within the scope of their powers to buy and sell delinquent lands at tax sale as a mere pecuniary operation.
It is true, in 1844, the territorial legislature passed a law allowing the counties to bid off lands at tax sales, yet this statute was repealed by the Code of 1851, since which this right or power has not been conferred upon the counties ; and we are of the opinion that the county of Yan Burén, in buying and selling again, which it did, the three forty-acre tracts of the mortgaged premises now in question, and under' which purchase and sale the intervenor now claims title, did so without the authority and against the policy of the law, and a title thus created should not be upheld. We therefore conclude that the court did not err in sustaining the demurrer to so much of the interven- or’s claim as was derived under the purchase of the tax sale made by the county, and the same is
Affirmed: